Citation Nr: 1813176	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-58 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The claim was subsequently remanded by the Board in September 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record demonstrates that the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. 
§§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Legal Criteria and Analysis

The Veteran is seeking entitlement to SMC based on the need for regular aid and attendance of another person, such that he requires assistance to perform the basic activities of daily living as a result of his service-connected disability.  Currently, the Veteran is in receipt of a 70 percent disability rating for posttraumatic stress disorder (PTSD).  Additionally, the Veteran was rated as totally disabled based on individual unemployability due to his service-connected disability from July 27, 2011.  

Generally, SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017).  

Factors to be considered in determining whether a veteran requires the aid and attendance of another person are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2017).

It is not necessary that all of these conditions be met for SMC to be awarded.  Instead, the evidence must establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need for such assistance. 38 C.F.R. 
§ 3.352(a) (2017); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC compensation based on the need for aid and attendance).

Thus for the Veteran's claim to be granted, it must be established that he requires the regular aid and attendance of another person as due to his service-connected PTSD.

The Veteran's capacity to function was evaluated by a VA examiner in October 2017.  At that time, the examiner reported that the Veteran demonstrated a limited capacity to protect himself from daily hazards and dangers, due to such impairments as daily dizziness, moderate memory loss, and weekly imbalance affecting the ability to ambulate.  As a result, the Veteran required assistance with eating, dressing, bathing, grooming, and using the restroom.  Additional generalized weakness and incoordination were observed, such that the Veteran ambulated with an altered gait and required the use of a walker.  In terms of mental competency, the Veteran presented as confused and incapable of managing his own financial affairs.  As such, the Veteran's wife was responsible for handling all bills and payments at that time.  

The severity of the Veteran's psychiatric symptoms was subsequently evaluated in November 2017.  During examination, the Veteran reported difficulty with many of the activities of daily living, including dressing, bathing, grooming, and using the restroom, such that he required the assistance of his wife therefor.  However, the Veteran reported that he was able to feed himself at that time, and the examiner concluded that the Veteran's need for assistance was "related to his physical limitations, not PTSD."  Nonetheless, the examiner indicated that the Veteran experienced occupational and social impairment with deficiencies in most areas, due to such symptoms as depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances.  The Veteran's wife further noted that she handled all of their finances at that time.  In this regard, the examiner concluded that the Veteran demonstrated cognitive deficits which likely made it difficult for him to independently manage his finances without assistance.  

Upon review of the above, the Board concludes that the Veteran requires the regular aid and attendance of his wife as due to his PTSD-related symptoms.  Currently, the Veteran's psychiatric disability is of such severity as to cause near-total occupational and social impairment.  As a result, the Veteran remains largely unable to perform the tasks of daily living without assistance from his spouse, to include dressing, bathing, grooming, and using the restroom.  Said impairments led the October 2017 examiner to conclude that the Veteran was unable to protect himself from daily hazards and dangers.  Moreover, multiple examiners have noted that the Veteran's cognitive deficits have rendered him incapable of managing his own financial affairs, such that his wife was responsible for the family's bills and payments.  Said level of impairment is particularly compelling to the Board, as it renders the Veteran incapable of making even basic determinations with regard to his own well-being.  

Such a conclusion is largely supported by the additional evidence in record.  During a June 2014 VA examination, it was noted that the Veteran required medication management and was unable to prepare his own meals or feed himself.  Thus in September 2016, the Veteran's wife indicated that she "[took] care of him."  In a subsequent July 2017 affidavit, the Veteran's wife further noted that the Veteran required assistance with such tasks as bathing, eating, dressing, and taking medication.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's impaired judgment and thinking is additionally noted throughout the record.  See, e.g., VA examinations dated May 2013 and July 2015.

Briefly, the Board acknowledges that the Veteran also presents with a number of nonservice-connected physical conditions, such that the November 2017 examiner opined that the Veteran's need for aid and attendance was based on his physical, and not his psychiatric, disabilities.  However, the Board affords limited probative value to this conclusion, which seemingly disregards the Veteran's known history of cognitive difficulties as due to his PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Instead, the Board has derived an understanding of the Veteran's disability picture by assessing the entire body of evidence available, and thus concludes that the Veteran's psychiatric symptoms, on their own, establish a need for regular aid and attendance.  

Accordingly, the Board finds that the weight of the evidence supports the claim and entitlement to SMC based on the need for the regular aid and attendance of another person is warranted at this time.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


